t c memo united_states tax_court labelgraphics inc petitioner v commissioner of internal revenue respondent docket no filed date gersham goldstein gregory r mowe jaime m w sanders and peter r jarvis for petitioner shirley m francis for respondent memorandum findings_of_fact and opinion parr judge respondent in a notice_of_deficiency determined against petitioner the following federal_income_tax deficiencies an addition_to_tax and a penalty year addition_to_tax penalty ended deficiency sec_6661 sec_6662 dollar_figure dollar_figure -- big_number -- dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after concessions the issues for decision are the amount petitioner is entitled to deduct under sec_162 as reasonable_compensation to its president lon martin for its year ended date we find it is entitled to deduct dollar_figure whether petitioner is liable for an accuracy-related_penalty under sec_6662 and b for the year ended date with respect to its claimed deduction for the compensation to lon martin we hold that it is not liable for the penalty findings_of_fact some of the facts and certain documents have been stipulated for trial pursuant to rule and are found accordingly we incorporate the parties' stipulations in this opinion by reference petitioner is an oregon corporation when its petition herein was filed petitioner maintained its principal office in portland oregon 1among other things respondent concedes that petitioner is not liable for an addition_to_tax under sec_6661 for its year ended date petitioner manufactures pressure-sensitive identification materials such as product labels and graphic overlays in addition it offers typesetting services to retail customers lon martin who was petitioner's president and sole shareholder during its fiscal_year ended date completed about years of college and then began working in the printing business as of mr martin had approximately years of experience working in the label and printing industry during those years he performed tasks ranging from running presses to managing his own label and printing business before mr martin in partnership with other individuals had owned and operated for a number of years a label and printing business in southern california following his first wife's death and his remarriage he sold his interest in the southern california business and moved to portland oregon about from until petitioner's incorporation in mr martin operated a sole_proprietorship label and printing business in portland initially this label and printing business was a one-man operation that he conducted with the help of his second wife and his junior-high-school-age son mike martin mike mr martin called upon potential customers during the day and often printed at night the labels that were ordered mrs martin helped him by serving as a secretary and shipping clerk mike helped him with the printing of the labels in date petitioner was incorporated to conduct the sole_proprietorship label and printing business that mr martin had operated upon petitioner's incorporation shares of petitioner's outstanding shares of stock were issued to mr martin and the remaining shares of petitioner's outstanding_stock were issued to another individual in date this other individual' sec_50 shares were redeemed and mr martin became petitioner's sole shareholder mr martin continued to be petitioner's sole shareholder until when he sold all of his shares in petitioner to mike during its fiscal_year ended date petitioner's board_of directors consisted of mr martin mrs martin mr martin's wife and jerry crispe who was then petitioner's executive vice president in conducting his and later petitioner's label and printing business mr martin concentrated on selling to companies in the electronics industry a number of which are located in the pacific northwest since its incorporation in all of petitioner's products have been custom designed and produced for particular customers most of petitioner's sales are to electronics companies like compaq and hewlett-packard who demand high quality products from their suppliers over the years mr martin has been extremely successful in operating petitioner profitably and in expanding its business and sales petitioner has enjoyed high profit margins in selling its custom-designed products to a number of high-technology companies petitioner mastered early the ability to produce polycarbonate overlays with little loss of material it has also been very innovative in developing scratch-resistant coatings for its products by its fiscal_year ended date petitioner employed persons its plant is perhaps one of the most modern in the united_states in addition petitioner is very highly regarded in the label and printing industry its principal competitors in the country are much larger companies over its first fiscal years from date through date petitioner's annual gross_receipts increased dramatically its gross_receipts for each fiscal_year during this period were higher than the preceding year for its fiscal_year ended date petitioner had dollar_figure in gross_receipts over its next fiscal years from date through date however petitioner's annual gross_receipts slightly declined this decline in petitioner's business was not unexpected earlier in petitioner's management had anticipated such a possible future decline in business at that time its management recognized that it would be difficult to expand sales further in the portland market and to maintain high profit margins as petitioner had already saturated that market and was likely to encounter increasing competition for that market's remaining new business also by petitioner's management was concerned about some customers' relocating their manufacturing facilities to puerto rico as management believed this relocation overseas might cause a reduction in petitioner's sales around or intel corp a customer of petitioner that had recently relocated certain of its manufacturing facilities to puerto rico asked whether mr martin could establish a plant in puerto rico to supply its puerto rican facilities as a result during mr martin incorporated lasergraphics caribe inc caribe to conduct a label and printing business in puerto rico mr martin was caribe's sole shareholder petitioner had no interest in caribe as the latter corporation was a personal business venture of mr martin that was totally separate and distinct from petitioner from through mr martin devoted some of his time to caribe's business operations caribe established a plant in puerto rico mr martin operated caribe for about years then sold the business after concluding that he could not operate it profitably during and petitioner successfully developed its micro clean proprietary process for producing labels meeting the clean room production facility standards of its electronics industry customers the process represented a significant technological innovation in the label industry before its development there were no contaminant-free labels comparable to petitioner's clean room labels although electronics companies could use normal labels to identify and package sensitive electronic components they manufactured in their clean rooms the normal labels themselves would contain contaminants the materials used in and the processing for petitioner's clean room labels are quite different from that of normal labels clean room label production requires a special cleaning machine that petitioner devised to clean labels after their manufacture and before their packaging in addition the labels employ a special adhesive that petitioner developed with the assistance of outside adhesive consultants and chemists mr martin was instrumental in developing the micro clean process in it was he who envisioned a process to produce labels to clean room standards initiated the engineering program for its development and saw the program through to a successful conclusion in early he and petitioner's staff engineer worked on the label-cleaning machine petitioner devised he and certain other of petitioner's employees refined the process for producing clean room labels and worked with outside consultants and chemists to develop the special adhesive the labels required petitioner sold its first clean room labels during the first half of for its fiscal_year ended date its sales of clean room labels totaled dollar_figure in date petitioner's directors anticipated that clean room labels would produce significant sales and profits in future years and would strengthen petitioner's competitive advantage in the industry their assumption proved to be correct as by the labels accounted for approximately percent of petitioner's sales and were the fastest growing and most profitable segment of its business from through petitioner's annual sales and gross margins from clean room labels were as follows year sales gross margin dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number during its fiscal_year ended date petitioner's three officers were mr martin president jerry crispe executive vice president and mrs martin secretary of petitioner's officers only mr martin had substantial experience in the label and printing industry before working for petitioner he designed petitioner's physical plant and layout he also hired and trained the other members of petitioner's management team including mr crispe and mike when he began working part time for petitioner around or mr crispe had no experience in the label and printing business he previously had been in the real_estate development business and had some familiarity with general business matters he became a full-time_employee in after he began working full time for petitioner mr crispe eventually performed substantial administrative and general business tasks that mr martin previously handled as indicated previously mike had helped mr martin while in junior high school following his graduation from high school he worked for petitioner full time he became petitioner's production manager in the late 1980's and was promoted to vice president for manufacturing in in addition to mike during its fiscal_year ended date petitioner employed a staff engineer as well as two production managers or team leaders petitioner also had four salesmen each of whom worked on a commission basis during mr martin's duties included setting corporate policy establishing and monitoring quality policy and authorizing resources to ensure compliance maintaining relationships with customers professionals and the community as needed directing the investment of funds directing employee policies establishing 1-year and 5-year mission statements coordinating relationships with competitors suppliers and consultants to accomplish corporate goals chairing all board meetings approving departmental strategy and reviewing and approving all capital expenditures from through mr martin's total annual compensation consisting of a salary and bonus from petitioner was as follows year salary bonus total compensation dollar_figure big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number 1no breakdown between salary and bonus is available petitioner had no fixed formula for determining mr martin's annual bonuses rather its directors generally considered petitioner's financial performance for the recent fiscal_year for instance concerning the dollar_figure bonus paid to him for minutes of petitioner's board_of directors' meeting on date state in pertinent part bonus to lon d martin the directors reported that the past fiscal_year had been particularly successful and that it was appropriate to raise mr martin's annual bonus in light of such success additionally mr martin's regular base salary has not been increased for several years on the theory that his total annual compensation would be tied significantly to the performance of the corporation in light of all of the above circumstances the directors ratified and approved a bonus to mr martin of dollar_figure with respect to the dollar_figure bonus paid to him for the deductibility of which is in issue minutes of petitioner's board_of directors' meeting on date state in pertinent part bonus to lon d martin once again the corporation has enjoyed a successful and profitable fiscal_year the directors recognize that this success continues to be due in large part to the efforts and expertise of president lon d martin in light of this recognition and the fact that mr martin's base salary has been continued at the same level for several years the directors unanimously agreed to pay mr martin a total bonus of dollar_figure this bonus is to be paid_by the corporation's forgiving a debt of dollar_figure due from mr martin to the corporation and by paying the balance of dollar_figure in cash to mr martin from through jerry crispe's mrs martin's and mike's respective total annual compensation from petitioner was as follows mr crispe year salary bonus total compensation dollar_figure big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number 1no breakdown between salary and bonus is available mrs martin year salary bonus total compensation dollar_figure -- dollar_figure -- -- -- -- -- -- big_number -- big_number big_number -- big_number big_number dollar_figure big_number big_number -- big_number mike year salary bonus total compensation dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -- big_number 1no breakdown between salary and bonus is available on date petitioner's directors adopted two separate formulas for determining the respective annual bonuses to be paid to mr crispe and mike minutes of the date board_of directors meeting state in pertinent part bonus to gerald a crispe the directors ratified and approved a bonus formula for gerald a crispe for his services as executive vice president of the corporation effective as of date mr crispe is to receive a bonus equal to of the net_income of the corporation net_income for purposes of calculating mr crispe's bonus is the income the corporation would have after deducting all taxes that would be incurred on the corporation's income before paying any executive bonuses mr crispe's bonus is payable annually although advances against the bonus may be made more frequently bonus to mike martin the directors ratified and approved a bonus formula for mike martin for his services as production manager effective date his annual bonus shall be equal to 10th of of the company's annual gross_profits times the factor obtained by dividing the corporation's costs of goods sold by total sales mike's bonus is payable annually although advances against the bonus may be paid more frequently mr crispe and mike received annual bonuses for through based on the above bonus formulas in petitioner further paid to mike an additional special bonus of dollar_figure thus giving him for that year a total bonus of dollar_figure as indicated previously mrs martin received a dollar_figure bonus for this bonus was not determined pursuant to any fixed bonus formula petitioner's annual financial statements for its fiscal years from date through date reflect the following annual gross_receipts and net profit or net_loss after taxes net profit 0r net_loss fye june gross_receipts after taxes dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number its annual financial statements for this period further reflect the following total assets and net assets 2mike's dollar_figure total bonus consisted of the dollar_figure regular bonus he earned under the bonus formula petitioner had adopted for him in and the dollar_figure special bonus he received in recognition of his contribution to the manufacturing operations of the corporation neither the regular nor the special bonus to mike was challenged by respondent 3in the notice_of_deficiency issued to petitioner respondent originally determined that no portion of petitioner's dollar_figure of purported total compensation to mrs martin for its fiscal_year ended date was deductible as reasonable_compensation as a result of a settlement concluded between the parties they now agree that half of this dollar_figure which includes the dollar_figure bonus to her is deductible by petitioner fye june total asset sec_1 net asset sec_2 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1petitioner's cost for the assets less accumulated depreciation 2total assets less current and long-term liabilities its annual financial statements for this period also reflect the following equity annual return on equity and cumulative average annual return on equity return on cum average ret fye june equity1 equity2 on equity3 dollar_figure dollar_figure percent dollar_figure percent big_number dollar_figure percent dollar_figure percent big_number dollar_figure percent dollar_figure percent big_number dollar_figure percent dollar_figure percent big_number dollar_figure percent dollar_figure percent big_number dollar_figure percent dollar_figure percent big_number dollar_figure percent dollar_figure percent big_number dollar_figure percent dollar_figure percent big_number dollar_figure percent dollar_figure percent big_number percent dollar_figure percent 1invested capital plus retained earnings less treasury_stock 2net profit after taxes see second preceding paragraph above divided by equity 3sum of current year's return on equity and each prior year's return on equity divided by petitioner's number of years of operation through current_year in petitioner retained a business valuation company to appraise mr martin's 100-percent stock interest in petitioner in its appraisal report this valuation company concluded that mr martin's stock interest had a fair_market_value of dollar_figure as of date on date mr martin sold all of his stock in petitioner to mike from its incorporation in date through date petitioner declared and paid no formal dividends in the notice_of_deficiency issued to petitioner respondent among other things disallowed petitioner's deduction of a dollar_figure portion of its total compensation to mr martin for its year ended date the notice_of_deficiency stated in pertinent part the compensation of officer shareholder lon martin claimed in the amount of dollar_figure is overstated dollar_figure it has not been established that an amount greater than dollar_figure is reasonable_compensation for services provided by lon martin during the taxable_year further it has not been established that any amount represents payments for prior years in which lon martin may have been undercompensated accordingly taxable_income is increased dollar_figure for the taxable_year ended respondent further determined that petitioner was liable for a penalty under sec_6662 and b with respect to the underpayment from the disallowed compensation deduction to mr martin issue reasonable_compensation opinion sec_162 allows as a business deduction a reasonable allowance for salaries or other compensation_for_personal_services actually rendered a two-prong test determines deductibility whether the amount of compensation is reasonable in relation to services performed and whether the payment is in fact purely for services rendered sec_1 a income_tax regs more specifically bonuses paid to employees are deductible when made in good_faith and as additional compensation_for the services actually rendered by the employees provided such payments when added to the stipulated salaries do not exceed a reasonable_compensation for the services rendered sec_1_162-9 income_tax regs generally courts have focused on the reasonableness requirement in determining the deductibility of purported compensation 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 the reasonableness of compensation is a question of fact to be answered by considering and weighing all facts and circumstances of the particular case 399_f2d_603 9th cir affg tcmemo_1967_7 95_tc_525 affd 965_f2d_1038 11th cir petitioner has the burden of showing that it is entitled to a compensation deduction larger than that allowed by respondent rule a 503_f2d_359 9th cir affg tcmemo_1971_200 case law has provided an extensive list of factors that are relevant in determining the reasonableness of compensation 178_f2d_115 6th cir revg and remanding a memorandum opinion of this court no single factor is dispositive pacific grains inc v commissioner f 2d pincite 73_tc_1142 in elliotts inc v commissioner supra pincite8 the court_of_appeals for the ninth circuit to which this case is appealable used a five- factor test the employee's role in the company a comparison of the compensation paid to the employee with the compensation paid to similarly situated employees in similar companies the character and condition of the company whether a conflict of interest exists that might permit the company to disguise dividend payments as deductible compensation and whether the compensation was paid pursuant to a structured formal and consistently applied program the parties recognize the applicability of the elliotts inc test however they disagree concerning the amount of purported compensation to mr martin that qualifies as reasonable_compensation under that test petitioner contends that the entire dollar_figure mr martin received is reasonable_compensation although it acknowledges that mr martin was given an unusually high bonus of dollar_figure petitioner maintains this bonus represented reasonable_compensation for his unique services respondent on the other hand contends that only dollar_figure is reasonable respondent argues that there was no compensatory purpose for the remaining balance and that mr martin arranged this large disguised_dividend in preparation for selling petitioner to his son mike accordingly we shall analyze and apply the factors enunciated by the court_of_appeals for the ninth circuit in elliotts inc v commissioner supra in order to determine reasonable_compensation for mr martin petitioner and respondent offered the testimony of three expert witnesses petitioner's two experts john culbertson culbertson and pamela jones jones each own management consulting firms and have advised their respective corporate clients on executive compensation respondent's expert paul t clausen clausen owns his own business valuation company and has testified as an expert witness on the valuation of business_assets business interests and reasonable executive compensation in numerous court cases as trier of fact we are not bound by the opinion of any expert witness and will accept or reject expert testimony in whole or in part in the exercise of sound judgment 304_us_282 538_f2d_927 2d cir and cases thereat affg tcmemo_1974_285 a role in the company the first factor focuses on the compensated employee's importance to the success of the business pertinent considerations include the employee's position hours worked duties performed and the general importance of the employee to the company 536_f2d_289 9th cir affg in part and revg in part 59_tc_231 where a large salary increase is at issue similar to the instant case it is further useful to compare past and present duties and salary payments elliotts inc v commissioner supra pincite mr martin was petitioner's key_employee and the primary reason for its success over the years as president he was the driving force behind petitioner's success from its inception and his personal services were essential to that success he managed and built up petitioner's business designed its physical plant and layout and trained other later members of its management team although he had delegated some administrative duties and general business responsibilities to mr crispe by the fiscal_year in issue mr martin remained the driving force behind petitioner further while he was also devoting some time and attention to caribe in puerto rico being petitioner's president remained his full-time job thus any reduction in the hours he worked per week for petitioner must be balanced against his knowledge and experience in the industry and the valuable services he continued to render to petitioner during its fiscal_year in and mr martin was instrumental in developing petitioner's micro clean process for producing clean room labels the resulting clean room labels were a technologically innovative commercially promising and potentially significantly profitable new product over the short_period from early when development work on the labels' production process was completed through date petitioner had dollar_figure in sales of the new labels in date its directors anticipated the labels would contribute significantly to petitioner's profitability and financial success in future years however mr martin's bonus of dollar_figure is almost three times the size of his prior largest annual bonus of dollar_figure for indeed on brief petitioner acknowledges the bonus to be an unusually high extraordinary one time bonus the record further fails to reflect that part of this fiscal_year compensation was to remedy petitioner's alleged prior undercompensation of mr martin 4the parties stipulated that his being petitioner's president was a full-time job although petitioner's expert culbertson opined that the fiscal_year compensation was justified because mr martin had been undercompensated in prior years he offered no analysis or explanation in support of his claim in light of his failure to do so we give his conclusion little weight except for perhaps and covering petitioner's first year and a half of operations mr martin appears to have been very well compensated in prior years his total compensation of dollar_figure was almost as much as his total compensation of dollar_figure despite petitioner's enjoying a substantially better financial performance for its fiscal_year than for its fiscal_year petitioner's fiscal_year gross_receipts were more than twice its fiscal_year gross_receipts similarly its fiscal_year net profit after taxes was over times its fiscal_year net profit after taxes thus any possible earlier undercompensation by petitioner of mr martin was likely remedied long before further pertinent minutes of the date board meeting authorizing petitioner's payment of the bonus in issue make no mention that any part of this dollar_figure was to compensate mr martin for his services in prior years accordingly we conclude that petitioner has failed to establish that some of the fiscal_year compensation in issue was to remedy its alleged prior undercompensation of mr martin see pacific grains inc v commissioner f 2d pincite see also estate of wallace v commissioner t c pincite b external comparison this second factor compares the employee's compensation with that paid_by similar companies for similar services elliotts inc v commissioner f 2d pincite see sec_1_162-7 income_tax regs based on their claimed knowledge of the compensation certain high-technology companies furnished their executives petitioner's experts culbertson and jones were each of the opinion that the dollar_figure bonus petitioner paid to mr martin was reasonable they noted that top executives at many high- technology companies typically receive stock_options as part of their compensation package and that these stock_options can produce substantial compensation in the event the company's stock price rises greatly however as jones noted stock_options could not be used by petitioner to compensate mr martin because mr martin already owned a 100-percent stock interest in petitioner jones was also of the opinion that mr martin was actually entitled to even more compensation than he received because according to her he performed multiple executive roles including being petitioner's chief_executive_officer vice president of marketing vice president of sales and chief technical officer she further asserted that he would have been entitled to royalties on petitioner's clean room labels as chief technical officers of hi-tech companies typically will receive a royalty on the sales of any products they help develop culbertson and jones failed to offer any details concerning the specific high-technology companies upon which they based their opinions they also offered no specifics on the particular executives involved nor pertinent information on their particular qualifications and skills and the exact compensation they received we thus are unable to determine how similar these other unidentified companies and their businesses are to petitioner and how similar the services their executives rendered are to the services mr martin performed moreover even if he were not petitioner's sole shareholder we are skeptical that mr martin prior to and during the fiscal_year in addition to the salary and bonus he had already received would also have been compensated by petitioner with stock_options we do not doubt that certain top executives of various high-technology companies typically will receive stock_options as part of their compensation and that the stock_option sec_5both the parties and their experts argue at considerable length over whether or not petitioner is a high-technology company petitioner contends that it is a high-technology company whereas respondent contends that petitioner is not in our view this dispute is neither helpful nor productive to our resolving the instant case granted them can often prove highly remunerative however as discussed previously mr martin generally does not appear to have been undercompensated in prior years also we have no way of knowing the specific stock_options petitioner's experts believed mr martin hypothetically should otherwise have received as they provided no further elaboration in connection with this point the same is true of jones' contentions about royalties with respect to petitioner's expert jones' claim that mr martin could have taken even more compensation from petitioner we find questionable her suggestion that he performed the work of four full-time executives serving as petitioner's chief_executive_officer vice president for marketing vice president for sales and chief technical officer although mr martin may have performed some of the duties and functions of four such executives he did not perform work equal to the full-time services of four such executives indeed by the fiscal_year in issue he was devoting some of his time and attention to his other company caribe in sum petitioner's experts have failed meaningfully to 6to be sure this court and other courts in numerous reasonable_compensation cases have considered the fact that the recipient performed more than one function for his employer even though that individual's reasonable_compensation may not be the sum of the amounts paid to a full-time_employee in each such position see pmt inc v commissioner tcmemo_1996_303 compare the executive compensation provided by other companies they selected to the situation presented in the instant case consequently we give petitioner's experts' above opinions little weight respondent's expert clausen examined other companies in the printing industry clausen selected three public companies to compare to petitioner two of these companies were much larger than petitioner particularly in terms of their respective annual sales and number of employees the third company whose annual sales were somewhat closer to petitioner's was far less profitable than petitioner and was acknowledged by clausen as not being reasonably comparable to petitioner in determining mr martin's reasonable_compensation clausen further considered two surveys of executive compensation in the printing industry however he acknowledged these surveys to be only of limited use in determining what might be reasonable_compensation in a particular company's case clausen opined that reasonable_compensation to mr martin for the fiscal_year would be dollar_figure consisting of a dollar_figure salary and a dollar_figure bonus he noted that mr martin's dollar_figure in salary and bonus exceeded the total cash compensation of each chief_executive_officer of the two large public printing companies he examined none of the three public printing companies clausen selected was reasonably comparable to petitioner the largest company had sales for of dollar_figure million and a pretax profit of dollar_figure million and employed a total of big_number employees the next largest company had sales for of dollar_figure million and a pretax profit of dollar_figure million and employed a total of employees respondent argues that mr martin's reasonable_compensation cannot exceed the cash compensation received by these two chief executive officers of much larger printing companies however as petitioner points out clausen failed to take into account the stock_options the chief executive officers of the two larger printing companies previously were granted the compensation they earned from these stock_options appears to have been substantial in any event the two larger printing companies clausen chose are not reasonably comparable to petitioner moreover as clausen acknowledged the two industry surveys he consulted are of only limited use in determining mr martin's reasonable_compensation accordingly the court does not accept clausen's opinion concerning mr martin's reasonable_compensation for the fiscal_year c character and condition of company this third factor considers the company's character and condition relevant considerations are the company's size as measured by its sales net_income or capital value the complexities of the business and general economic conditions elliotts inc v commissioner f 2d pincite see 93_f2d_816 9th cir petitioner was a relatively small label and printing company that grossed more than dollar_figure million annually for its through fiscal years it had secured itself a nice market niche in supplying certain custom-designed products to a number of high- technology companies thus enabling it to earn high profit margins on its product sales moreover as petitioner's directors correctly anticipated in date its recently developed clean room labels would produce significant profits and give petitioner a competitive advantage in future years from through the new clean room labels helped reverse the slight decline in business petitioner experienced during its and fiscal years also mr martin's 100-percent stock interest in petitioner was subsequently appraised by a business valuation company to have a fair_market_value of dollar_figure million as of date in years after and the labels were probably the single most important factor in spurring petitioner to even greater sales and profitability all in all from its inception through the fiscal_year petitioner has been an extremely well managed and profitable company it had a very lean management team and by the fiscal_year enjoyed an excellent reputation in the label and printing industry d conflict of interest this fourth factor examines whether a relationship exists between the company and employee that might permit the company to disguise nondeductible corporate_distributions as sec_162 deductible compensation thus close scrutiny must be given where the paying corporation is controlled by the compensated employee as in the instant case elliotts inc v commissioner supra pincite7 however the mere existence of such a relationship when coupled with an absence of dividend payments does not necessarily lead to the conclusion that the amount of compensation is unreasonably high id pincite instead the fact finder is further to adopt the perspective of an independent investor in determining whether the investor would be satisfied with the company's return on equity after the compensation in issue was paid id pincite as a result of its payment of the dollar_figure bonus to mr martin petitioner had a dollar_figure loss and a negative dollar_figure percent return on equity for the fiscal_year we do not think an independent investor would be happy with such a negative return on equity especially where the unusually high bonus payment producing the loss for the fiscal_year is equal to approximately dollar_figure percent of the investor's equity in the company dollar_figure divided by dollar_figure net assets petitioner nevertheless asserts that an independent investor would still be satisfied with the corporation's dollar_figure percent cumulative average annual return on equity through the fiscal_year we disagree in our opinion the cumulative average annual return on equity petitioner experienced over the period from date through date would not be as significant to an independent investor as the corporation's return on equity for the current fiscal_year in issue indeed the record reflects that petitioner's directors' usual practice had been to tie mr martin's annual bonus to the corporation's financial performance during the recent fiscal_year also the higher dollar_figure percent cumulative average annual return is somewhat skewed by the much higher annual returns on equity petitioner enjoyed during its earlier years of operation when its equity was much lower e internal consistency the fifth factor focuses on whether the compensation was paid pursuant to a structured formal and consistently applied program bonuses not paid pursuant to such plans are suspect similarly bonuses paid to controlling shareholders are also suspect if when compared to salaries paid non-owner management they indicate that the level of compensation is a function of ownership not corporate management responsibility elliotts inc v commissioner supra pincite petitioner's unusually high extraordinary one time bonus of dollar_figure to mr martin represented a departure from its normal annual bonus practice for him as reflected by minutes of the date board meeting petitioner's directors' usual practice had been to tie mr martin's annual bonus in large part to petitioner's financial performance during the recent fiscal_year yet mr martin's bonus was almost three times the size of his bonus of dollar_figure even though petitioner enjoyed significantly higher gross_receipts as well as a substantially higher net profit after taxes for its fiscal_year than for its fiscal_year we do not accept petitioner's and its expert's arguments that the bonus of dollar_figure was justified because of mr martin's instrumental efforts in developing the micro clean process although petitioner's directors anticipated the resulting clean room labels would be significantly profitable in future years petitioner's later financial success with the new labels was by no means certain as of the end of the fiscal_year most importantly we do not believe that an independent investor would approve of paying mr martin this large dollar_figure bonus when the new labels' profit prospects were still uncertain and yet to be confirmed while mr martin is entitled to some bonus for his efforts in developing petitioner's clean room labels in our opinion the dollar_figure bonus payment to him far exceeds a reasonable bonus see pmt inc v commissioner tcmemo_1996_303 shareholder-employee entitled to additional compensation of dollar_figure for his prior invention of corporation's new fabric product new fabric accounted for a dollar_figure million increase in the corporation's sales during the year in issue and corporation also enjoyed a high return on equity for that year f amount of reasonable_compensation we consider the dollar_figure salary mr martin received to be reasonable as president he managed a business that grossed more than dollar_figure million annually for its through fiscal years he had also received approximately the same annual salary since at least in addition mr martin should receive a bonus as it had been petitioner's practice to provide him a substantial portion of his compensation in the form of an annual bonus tied to petitioner's financial performance during the recent fiscal_year we consider a bonus of dollar_figure to him to be reasonable although petitioner's business slightly declined for the fiscal_year the decline had been expected and was attributable to factors beyond mr martin's control moreover petitioner still grossed over more than dollar_figure million for the fiscal_year also as indicated previously mr martin is entitled to some bonus for his efforts in successfully developing the micro clean process this dollar_figure of reasonable_compensation we estimate results in a revised return on equity for petitioner of approximately dollar_figure percent for the fiscal_year we think an independent investor would be satisfied with this return on equity and with petitioner's fiscal_year financial performance despite the slight decline in business experienced for that year mr martin still had done an excellent job in managing petitioner as previously discussed petitioner was encountering increased competition in the portland market and was experiencing some loss of sales due to its customers' relocating their manufacturing facilities overseas moreover petitioner 7petitioner's organizational minutes provide that if the internal_revenue_service or a court of competent jurisdiction determines any salary to any stockholder officer to be a dividend the payment shall immediately be treated as a loan to the officer with interest payable at the legal rate from the date of payment thereof due and payable within year from the date of determination if mr martin's total compensation was dollar_figure rather than dollar_figure petitioner's fiscal_year income would be increased dollar_figure giving it a revised net_income before taxes of dollar_figure the dollar_figure net_loss reflected on the fiscal_year financial statement plus dollar_figure assuming combined federal and state income taxes are imposed equal to percent of this revised net_income before taxes petitioner's revised net taxable_income after taxes would be dollar_figure dollar_figure multiplied by percent and its revised equity would be dollar_figure revised retained earnings plus invested capital less treasury_stock per fiscal_year financial statement this would represent a revised return on equity of approximately dollar_figure percent dollar_figure divided by dollar_figure had just finished successfully developing its commercially promising and potentially significantly profitable new clean room labels we hold that petitioner is entitled to a dollar_figure deduction under sec_162 as reasonable_compensation to mr martin for its year ended date issue accuracy-related_penalty respondent determined that petitioner was liable for a penalty under sec_6662 and b for substantial_understatement of its income_tax for the year ended date an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or for a corporation dollar_figure sec_6662 as relevant to the instant case any understatement is reduced by the portion of the understatement attributable to an item for which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return sec_6662 for 8in the notice_of_deficiency respondent determined that the entire underpayment for the year ended date was attributable to non-tax-shelter items 9the omnibus_budget_reconciliation_act_of_1993 obra_1993 publaw_103_66 sec a 107_stat_531 amended sec_6662 to also require a reasonable basis for the tax continued the year under consideration respondent provided guidance totaxpayers by means of notice_90_20 1990_1_cb_328 and revproc_90_16 c b dollar_figure revproc_90_16 sec_4 c b pincite provides that for purposes of reducing any understatement of income_tax under sec_6662 additional disclosure of facts with respect to an issue involving the reasonableness of officers' compensation is unnecessary where the schedule e compensation of officers to the form_1120 is completed in a clear manner and in accordance with its instructions sec_4 of revproc_90_16 further requires that the time devoted by the officer to the business be expressed as a specific percentage in addition sec_6664 provides that a penalty under sec_6662 shall not be imposed on any portion of an underpayment if the taxpayer shows reasonable_cause for such continued treatment of the item however this amendment is effective only for returns the due dates for which determined without regard to extensions are after date and is not applicable to the instant case obra_1993 sec b 107_stat_531 petitioner's return for the year ended date was due on or before date sec_6072 sec_1_6662-4 and f income_tax regs is not applicable because they were issued to apply prospectively with respect to income_tax returns due after date see t d 1992_1_cb_374 however absent further guidance taxpayers may rely on the rules set forth in notice_90_20 1990_1_cb_328 and revproc_90_16 1990_1_cb_477 portion of the underpayment and that the taxpayer acted in good_faith with respect to such portion reliance on the advice of a professional such as an accountant may constitute a showing of reasonable_cause if under all the facts and circumstances such reliance is reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs petitioner asserts that no penalty under sec_6662 and b should be imposed it maintains that pursuant to revproc_90_16 supra its return for the year ended date adequately disclosed the relevant facts concerning its claimed compensation deduction to mr martin alternatively petitioner argues that it qualifies under the sec_6664 reasonable- cause-and-good-faith exception to the penalty we agree with petitioner that there was adequate_disclosure in its return since a properly completed schedule e concerning its officers' compensation was included in petitioner's return we hold that petitioner is not liable for a penalty under sec_6662 and b for the year ended date notice_90_20 supra revproc_90_16 supra to reflect the foregoing and the parties' concessions decision will be entered under rule
